Exhibit 16.1 D. Brooks and Associates CPA’s, P.A. Certified Public AccountantsValuation AnalystAdvisors January 9, 2015 Office of the Chief Accountant Securities and Exchange Commission treet, NE Washington, D.C. 20549 Dear Sirs: We have read Item 4.01 of Great West Resources, Inc., formerly Silver Horn Mining, Ltd.(the “Company”) Form 8-K dated January 9, 2015, and are in agreement with the statements relating only to D. Brooks and Associates CPA’s contained therein. We have no basis to agree or disagree with other statements of the Company contained therein. Yours truly, /s/ D. Brooks and Associates, CPA’s, P.A. D. Brooks and Associates, CPA’s, P.A. D. Brooks and Associates CPA’s, P.A. 819 Clematis Street, Suite 318 West Palm Beach, FL 33401 – (561) 429-6225
